Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paint Draw 1.0 et al (“PaintDraw”, Paint Draw AR 1.0  https://paint-draw-ar.soft112.com, Anonymous), in view of Yang et al. (“Yang”, US Patent 10281987 B1).

Regarding claim 1, PaintDraw discloses a personalized scene image processing method for a terminal device (PaintDraw (description) supports painting and drawing in 3D space on a screen of a phone.), comprising: 
acquiring, according to a touch event triggered in a screen region of the terminal device, a trajectory of the touch event in the screen region (PaintDraw (description) discloses touching the screen to paint in 3D space.); 
overlaying a scene image acquired by the terminal device in the position and posture with the model view to obtain a personalized scene image.  (PaintDraw (image with description))

PaintDraw does not describe generating a virtual model, according to a projection of the trajectory of the touch event in a space coordinate system;
reconstructing a model view of the virtual model mapped within a field of view of the terminal device, according to a position and posture of the terminal device in the space coordinate system.
However, these features are well known in the art as taught by PaintDraw and Yang. For example, PaintDraw and Yang disclose generating a virtual model, according to a projection of the trajectory of the touch event in a space coordinate system (PaintDraw (image with description) illustrates a virtual object drawn in Augmented Reality.  The spherical cursor follows the user’s finger.  Yang (column 24 lines 35-51) identifies changing location of the hand in Cartesian coordinates.  Yang identifies the control object (user’s finger (column 5 lines 33-52)) in Cartesian coordinates.);
reconstructing a model view of the virtual model mapped within a field of view of the terminal device, according to a position and posture of the terminal device in the space coordinate system. (PaintDraw (description) tracks the phone’s position to keep drawing located in the same real world position regardless of how the phone is moved.  This is interpreted to include position and posture.  Yang (column 35 lines 34-58) can identify the field of view with respect to a reference coordinate frame.  This data can be used to generate 3D imagery in the field of view.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PaintDraw’s AR system for painting and drawing in 3D space with Yang’s system for free-space gestural interaction because with Yang’s system, the gesture recognizer module identifies these coordinates by analyzing the position of the object as captured in a sequence of images (column 24 lines 53-61).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw as modified by Yang further teach the method according to claim 1, wherein the position and posture comprise a position of the terminal device in the space coordinate system and an acquisition direction of a camera in the terminal device (PaintDraw (description) tracks the phone’s position to keep drawing located in the same real world position regardless of how the phone is moved.  This is interpreted to include position and posture.  Yang (column 35 lines 34-58) can identify the field of view with respect to a reference coordinate frame.  This data can be used to generate 3D imagery in the field of view.); and 
the generating a virtual model, according to a projection of the trajectory of the touch event in a space coordinate system comprises:
projecting the trajectory of the touch event onto a plane according to the position of the terminal device in the space coordinate system and the acquisition direction of the camera in the terminal device (Yang (column 11 lines 14-32) orients a virtual plane parallel to a screen.  Yang (column 7 lines 29-67) aligns the virtual plane with respect to the camera which is aligned to the screen.), the plane being located in the acquisition direction of the camera in the terminal device, and a distance from a current position of the terminal device being a preset distance (Yang (column 7 lines 4-19) can construct a plane relative to a tracked orientation of a screen displaying the user interface.  Yang (column 27 lines 2-37) defines or updates the position and orientation of the virtual plane relative to the screen.); and 
generating the virtual model from the trajectory of the touch event in a projection position of the plane, according to a configured target trajectory style.  (Yang (column 12 lines 49-63) discloses a virtual plane as a drawing canvas for multiple lines.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PaintDraw’s AR system for painting and drawing in 3D space with Yang’s system for free-space gestural interaction because with Yang’s system, a gesture recognizer allows the user to remotely manipulate the actuated control based on motions performed by the object(s), such as a finger, a hand, a thumb, a stylus, or other pointer (column 27 lines 2-37).

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw as modified by Yang further teach the method according to claim 4, wherein the reconstructing a model view of the virtual model mapped within a field of view of the terminal device, according to a position and posture of the terminal device in the space coordinate system comprises: 
reconstructing the field of view of the terminal device in the space coordinate system, according to the position of the terminal device in the space coordinate system and the acquisition direction of the camera in the terminal device (Yang (column 35 lines 34-58) can identify the field of view with respect to a reference coordinate frame.  This data can be used to generate 3D imagery in the field of view.); and 
mapping the virtual model within the field of view to a display region of the terminal device to obtain the model view.  (Yang (column 35 lines 34-58) maps computer generated imagery into the field of view.)

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw further teaches the method according to claim 1, wherein the overlaying a scene image acquired by the terminal device in the position and posture with the model view to obtain a personalized scene image comprises: 
using a scene image acquired by the terminal device in the position and posture as a background, and overlaying the scene with the model view to obtain the personalized scene image.  (PaintDraw (image with description) illustrates overlaying a virtual drawing in an AR background.)

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw further teaches the method according to claim 1, wherein the overlaying a scene image acquired by the terminal device in the position and posture with the model view to obtain a personalized scene image comprises: 
overlaying, frame by frame, an image sequence acquired by the terminal device in the position and posture with the model view to obtain a personalized scene video.  (PaintDraw (description) tracks the phone’s position to keep drawing located in the same real world position regardless of how the phone is moved.)

Regarding claim 8, PaintDraw as modified by Yang further teach a terminal device for personalized scene image processing, comprising: 
a memory storing computer program instructions (Yang Fig. 2 (208) (218)); and 
a processor coupled to the memory (Yang Fig. 2 (206)) and, when executing the computer program instructions. (Yang (column 27 lines 24-41))
In light of the rejection of claim 1, the remaining limitations for the device in claim 8 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 8 are rejected for the same reason as claim 1.


Regarding claim 11, in light of the rejection in claim 4, the device in claim 11 is similar and performed by the method in claim 4. Therefore, claim 11 is rejected for the same reason as claim 4.

Regarding claim 12, in light of the rejection in claim 5, the device in claim 12 is similar and performed by the method in claim 5. Therefore, claim 12 is rejected for the same reason as claim 5.

Regarding claim 13, in light of the rejection in claim 6, the device in claim 13 is similar and performed by the method in claim 6. Therefore, claim 13 is rejected for the same reason as claim 6.

Regarding claim 14, in light of the rejection in claim 7, the device in claim 14 is similar and performed by the method in claim 7. Therefore, claim 14 is rejected for the same reason as claim 7.

Regarding claim 15, in light of the rejection in claim 8, the medium in claim 15 is similar and implemented with the device in claim 8. Therefore, claim 15 is rejected for the same reason as claim 8.

Regarding claim 18, in light of the rejection in claim 11, the medium in claim 18 is similar and implemented with the device in claim 11. Therefore, claim 18 is rejected for the same reason as claim 11.

Regarding claim 19, in light of the rejection in claim 12, the medium in claim 19 is similar and implemented with the device in claim 12. Therefore, claim 19 is rejected for the same reason as claim 12.

Regarding claim 20, in light of the rejection in claim 13, the medium in claim 20 is similar and implemented with the device in claim 13. Therefore, claim 20 is rejected for the same reason as claim 13.

Claim(s) 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paint Draw 1.0 et al (“PaintDraw”, Paint Draw AR 1.0  https://paint-draw-ar.soft112.com, Anonymous), in view of Yang et al. (“Yang”, US Patent 10281987 B1), in view of Ito (JP 2017033294 A).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw and Yang do not describe the method according to claim 1, wherein before the acquiring, according to a touch event triggered in a screen region of the terminal device, a trajectory of the touch event in the screen region, the method further comprises: 
displaying a plurality of trajectory material styles, according to a received trajectory drawing request; and 
obtaining a selected target trajectory style, according to a selection operation triggered on the plurality of trajectory material styles, the virtual model being generated according to a brush style configured by the target trajectory style and according to the projection of the trajectory of the touch event in the space coordinate system.
However, these features are well known in the art as taught by Ito. For example, Ito discloses the method according to claim 1, wherein before the acquiring, according to a touch event triggered in a screen region of the terminal device, a trajectory of the touch event in the screen region, the method further comprises: 
displaying a plurality of trajectory material styles, according to a received trajectory drawing request (Ito (page 3 paragraph 6) discloses a trajectory drawing unit that can select line thickness, type, color, and texture of the trajectory image.); and 
obtaining a selected target trajectory style, according to a selection operation triggered on the plurality of trajectory material styles, the virtual model being generated according to a brush style configured by the target trajectory style and according to the projection of the trajectory of the touch event in the space coordinate system.  (Ito (page 3 paragraph 5) generates an image drawn from a tablet.  The image is drawn based on a position vector of the tablet.
Yang (column 24 lines 35-51) identifies changing location of the hand in Cartesian coordinates.  Yang identifies the control object (user’s finger (25 column 5 lines 33-52)) in Cartesian coordinates.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine PaintDraw’s AR system for painting and drawing in 3D space, Yang’s system for free-space gestural interaction with Ito’s AR 3D drawing system because with Ito’s system, in addition to drawing by moving the tablet terminal itself, which is a drawing device, it is possible to draw by touching the screen of the tablet terminal being a browsing device (page 5 paragraph 5).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from PaintDraw and Yang above.
PaintDraw and Yang as modified by Ito further teaches the method according to claim 1, wherein before the acquiring, according to a touch event triggered in a screen region of the terminal device, a trajectory of the touch event in the screen region, the method further comprises: 
starting an image acquisition apparatus of the terminal device to acquire a current scene image (Ito (page 2 last paragraph to page 3 line 2) starts a drawing action by pressing a draw button.); and 
the acquiring, according to a touch event triggered in a screen region of the terminal device, a trajectory of the touch event in the screen region comprises: 
receiving the touch event triggered in a current scene image display interface, and recording a trigger position of the touch event, continuous changes of the trigger position of the touch event constituting the trajectory of the touch event.  (Ito (page 2 last paragraph to page 3 line 2) stays in drawing mode until the movement is substantially stopped.  Ito (page 5 paragraph 5) discloses in addition to drawing by moving the tablet terminal itself, which is a drawing device, it is possible to draw by touching the screen of the tablet terminal being a browsing device.)


Regarding claim 9, in light of the rejection in claim 2, the device in claim 9 is similar and performed by the method in claim 2. Therefore, claim 9 is rejected for the same reason as claim 2.

Regarding claim 10, in light of the rejection in claim 3, the device in claim 10 is similar and performed by the method in claim 3. Therefore, claim 10 is rejected for the same reason as claim 3.

Regarding claim 16, in light of the rejection in claim 2, the medium in claim 16 is similar and performed by the method in claim 2. Therefore, claim 16 is rejected for the same reason as claim 2.

Regarding claim 17, in light of the rejection in claim 3, the medium in claim 17 is similar and performed by the method in claim 3. Therefore, claim 17 is rejected for the same reason as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613